Citation Nr: 1608666	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of VA compensation benefits, on behalf of the Veteran's child MTM. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision of May 2010, which denied an apportionment of VA compensation for the Veteran's child MTM.  The appeal was remanded in January 2014 to afford the Appellant a Board hearing held at the RO (i.e., Travel Board hearing).  In September 2015, the Appellant cancelled her hearing request, and the case has been returned to the Board.  


FINDINGS OF FACT

1.  From January 2010, when the claim for apportionment was filed, to November 2011, MTM's 18th birthday, the Veteran did not contribute reasonably to the support of the child MTM, but some hardship would result if his benefits, which did not include an amount for MTM as a dependent, were to be apportioned, and the child MTM was not in need.  

2.  Subsequently, MTM began receiving Chapter 35 dependents' educational assistance.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits on behalf of the child MTM have not been not met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458, 3.667, 3.707, 21.3023 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Similarly, the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code.  See, e.g., Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Inasmuch as a claim for apportionment arises under Chapter 53, and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2015).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  Simultaneously contested claim procedures were followed in the notifications in this case.  Moreover, neither party has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


II.  Analysis

The Appellant claims an apportionment of VA compensation on behalf of the Veteran's daughter, MTM.  She contends that the Veteran has not contributed to her support.  

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his or her child under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with the child, and is not reasonably discharging his or her responsibility for the child's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A "special" apportionment may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  

VA benefits may not be apportioned until a claim for such is filed. 38 C.F.R. § 3.458(g); see also 38 C.F.R. § 3.400(e) (2015).  A child of a Veteran is a "child" for VA dependency purposes if he or she is under the age of 18 years, or has pursued a course of instruction at an educational institution approved by VA since reaching his or her 18th birthday.  See 38 U.S.C.A. 101(4)(A), 104(a); 38 C.F.R. § 3.57.  

The Appellant's claim for an apportionment of the Veteran's compensation was received in January 2010.  MTM reached her 18th birthday in November 2011.  The period for consideration is thereby from January 2010 to November 2011.

In this regard, the Appellant did not file a Request for Approval of School Attendance, documenting MTM's school attendance after her 18th birthday.  Moreover, according to a letter from the RO to the Appellant, dated in June 2014, the child MTM was in receipt of Chapter 35 Dependents Educational Assistance (DEA).  The Appellant has not disputed this statement.  Thus, although the form applicable for a dependent child over 18 attending school was not received, the evidence reflects that MTM has continued her schooling, for which she is receiving VA DEA benefits.  VA regulations prohibit payment of extra compensation for a dependent child based on school attendance, concurrently with the child receiving Chapter 35 educational assistance.  38 C.F.R. §§ 3.667, 3.707, 21.3023 (2015).  MTM's receipt of Chapter 35 educational assistance, to which she is entitled based on her father's military service, is also evidence that he is now discharging his obligation of support, albeit indirectly.  

Financial information was received from the Veteran in April 2010 and from the Appellant in May 2010.  Because the time period for consideration is from January 2010 to November 2011, this information is timely.  Briefly, as reported, the Veteran's sole source of income was his VA compensation, and his expenses approximately equaled his income.  The Appellant's income substantially exceeded the Veteran's income.  In addition, her income exceeded her family expenses by a secure margin, and she reported other assets.  

The Veteran has not contributed to the child's support, but he claims that financial hardship would result if he were required to pay an apportionment.  The Appellant counters that she does not wish to cause the Veteran financial hardship, but she feels that MTM is entitled to the amount that the Veteran is receiving for MTM as a dependent child.  

At this juncture, the Board observes that a careful review of the electronic claims folder does not reflect that the Veteran has ever received any additional compensation for the child MTM.  The Appellant states that the Veteran approached her when MTM was about 7 years old because he wanted to add MTM as a dependent to his compensation award.  However, it does not appear that he ever followed through.  

In sum, the evidence establishes that some degree of hardship would result if the Veteran's compensation were to be apportioned for the time period from January 2010 to November 2011.  Weighed against this is the absence of any hardship on the part of the Appellant.  The Veteran never claimed MTM as a dependent, and she is now receiving Chapter 35 benefits, which precludes her being claimed as a dependent by the Veteran.  

For these reasons, the appellant is not entitled to an apportionment of the Veteran's VA compensation for MTM.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997). 



ORDER

Entitlement to apportionment of the Veteran's disability compensation benefits is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


